Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 12/03/2020 are acknowledged. Amended Claims 1-16 are acknowledged by the examiner. Accordingly, claims 1-16 are remain pending and have been allowed.

Response to Arguments
2.  	Applicant’s arguments filed on 12/03/2020 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-5 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (US 2016/0241803 A1) hereinafter Ohya and Sakano et al. (US 2018/0241955 A1) hereinafter Sakano in view of Takahashi (US 2010/0194904 A1).
Regarding Claim 1,  Ohya teaches a solid-state imaging device (fig.13; imaging system 800) comprising: and an analog to digital (AD) conversion unit (fig.4; Para.0042; pixel 101 includes AD conversion unit) that compares an electric signal corresponding to a charge of the photoelectric conversion unit having a low light receiving sensitivity among the plurality of photoelectric conversion units included in the pixel of the (fig.6-7; Para.0066-0068; event occur when light sensitivity changes from high to low or low to high which requires comparison of light sensitivity).

 	Ohya does not teach a pixel array unit in which a pixel including a plurality of photoelectric conversion units having different light receiving sensitivities is disposed and pixel array unit with a nonlinear reference signal that changes nonlinearly to perform AD conversion on the electric signal.
 	 
Sakano teaches a pixel array unit in which a pixel including a plurality of photoelectric conversion units having different light receiving sensitivities is disposed (fig.4; Para.0073; pixel array section 11 with pixel 101 and 103 with different sensitivity and fig. 20-21).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ohya to include: a pixel array unit in which a pixel including a plurality of photoelectric conversion units having different light receiving sensitivities is disposed as taught by Sakano (see background) to improve image quality.

Ohya and Sakano do not teach pixel array unit with a nonlinear reference signal that changes nonlinearly to perform AD conversion on the electric signal.

Takahashi teaches pixel array unit with a nonlinear reference signal that changes nonlinearly to perform AD conversion on the electric signal (Takahashi: fig.4-8; Para.0036; nonlinear reference voltage which is the reference signal changes nonlinearly of AD conversion).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Ohya and Sakano to include: pixel array unit with a nonlinear reference signal that changes nonlinearly to perform AD conversion on the electric signal as taught by Takahashi (see background) to improve image quality.

Regarding Claim 2, Ohya and Sakano in view of Takahashi teach the solid-state imaging device according to claim 1, further comprising: a digital to analog (DA) converter that outputs the nonlinear reference signal, wherein the AD conversion unit includes: a comparator that compares the electric signal with the nonlinear reference 
 
Regarding Claim 3, Ohya and Sakano in view of Takahashi teach the solid-state imaging device according to claim 2, wherein the comparator compares a noise signal of the electric signal with the nonlinear reference signal (Takahashi: fig.4-8; Para.0036; nonlinear reference voltage compares which is the reference signal changes nonlinearly of AD conversion). 
 
Regarding Claim 4, Ohya and Sakano in view of Takahashi teach the solid-state imaging device according to claim 3, wherein the DA converter outputs the nonlinear reference signal changing in a concave shape (Ohya: fig.6; para.0065).  

Regarding Claim 5, Ohya and Sakano in view of Takahashi teach the solid-state imaging device according to claim 4, wherein the DA converter increases the nonlinear reference signal to a voltage greater than a predetermined voltage, decreases the nonlinear reference signal to the predetermined voltage, and then changes the reference signal nonlinearly (Ohya: Ohya: fig.6; para.0065-0070).  

Regarding Claim 10, Ohya and Sakano in view of Takahashi teach the solid-state imaging device according to claim 2, wherein the DA converter generates the nonlinear reference signal by changing a frequency of a clock driving the DA converter (Ohya: fig.4-7; para.0052; comparator 102 and counter 700).  

Regarding Claim 11, Ohya and Sakano in view of Takahashi teach the solid-state imaging device according to claim 2, further comprising: a correction unit that corrects nonlinear data that is the AD conversion result of the electric signal using the nonlinear reference signal to linear data that is the AD conversion result using a linear reference signal that changes linearly (Takahashi: fig.4-8; Para.0036; nonlinear reference voltage which is the reference signal changes nonlinearly of AD conversion).

Regarding Claim 12-18, Ohya and Sakano in view of Takahashi teach same reason as claim 1.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 6 which specifically comprises the following features in combination with other recited limitations:-- the DA converter further outputs the nonlinear reference signal changing in a convex shape, and the comparator compares a data signal among electric signals 

The prior art fails to teach Claim 7 which specifically comprises the following features in combination with other recited limitations:-- the DA converter has a plurality of switches connected in parallel through which a current flowing through a resistance causing a voltage drop serving as the nonlinear reference signal flows, reduces a voltage as the nonlinear reference signal by sequentially turning off 1/2 switches among the plurality of switches, performs clearing for turning the plurality of switches, reduces a current flowing through the switches to 1/2, reduces the voltage as the nonlinear reference signal by sequentially turning off the 1/2 switches among the plurality of switches, and thus generates the nonlinear reference signal of which slope before and after the clearing changes.  
Claims 8-9 depend on claim 7.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698